UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53668 NET TALK.COM, INC. (Exact name of registrant as specified in its charter) Florida 20 – 4830633 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1rd Drive, Miami, FL 33169 – 5816 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(305) 621 1200 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which registered Common stock, $0.001 par value per share OTCBB Redeemable preferred stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No X The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to price at which the common equity was sold, or the average bid and asked price of such common stock as of September 30, 2010, the last business day of the registrant’s most recently completed fiscal quarter,was $0.25 .For purposes of this computation, the registrant has excluded the market value of all shares of its common stock reported as being beneficially owned by executive officers and directors and holders of more than 10% of the common stock on a fully diluted basis of the registrant; such exclusion shall not, however,be deemed to constitute an admission that any such person is an “affiliate” of the registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at December 15, 2010 Common stock, $0.001 par value per share 12,429,300 shares Redeemable preferred stock, $0.001 par value per share 500 shares 2 Net Talk.com, Inc. Form 10-K For the fiscal year ended September 30, 2010 Table of contents Page Part I Item 1. Business 5 Item 1A. Risk factors 11 Item 2. Properties 12 Item 3. Legal proceedings 12 Item 4. Submission of matters to a vote of security holders, executives and directors 13 Part II Item 5. Market for registrant’s common equity, related stockholders matters andissuer purchases of equity securities 13 Item 6. Selected financial data 14 Item 7. Management discussion and analysis of financial condition and operation 14 Item 7A. Quantitative and qualitative disclosure about market risk 21 Item 8. Financial statements and supplementary data 21 Item 9. Changes in and disagreements with accountants on accounting and financial disclosure 21 Item 9A. Controls and procedures 21 Item 9B. Other information 23 Part III Item 10. Directors, executive officers and corporate governance 24 Item 11. Executive compensation 27 Item 12. Security ownership of certain owners and management and related stockholder matter 29 Item 13. Certain relationships and related transactions, and directors independence 30 Item 14. Principal accountant fees and services 30 Part IV Item 15. Exhibits, financial statement schedules 32 Signatures 33 Financial statements 34 3 Forward Looking Statements Certain statements contained in this annual report on Form 10-K and other written material and oral statements made from time to time by us do not relate to historical or current facts.As such, they are referred to as “forward-looking statements,” which are intended to convey our expectations or predictions regarding the occurrence of possible future events or the existence of trends and factors that may impact our future plans and operating results. These forward-looking statements are derived, in part, from various assumptions and analyses we have made in the context of our current business plan and information currently available to us and in light of our experience and perceptions of historical trends, current conditions and expected future developments and other factors we believe to be appropriate in the circumstances. You can generally identify forward-looking statements through words and phrases such as “ seek, ” “ anticipate, ” “ believe, ” “ estimate, ” “ expect, ” “ intend, ” “ plan, ” “ budget, ” “ project, ” “ may be, ” “ may continue, ” “ may likely result, ” and similar expressions. When reading any forward looking statement, you should remain mindful that actual results or developments may vary substantially from those expected as expressed in or implied by that statement for a number of reasons or factors, such as those relating to: ● whether or not a market for our products and services develop and, if a market develops, the pace at which it develops; ● our ability to successfully sell our products and services if a market develops; ● our ability to attract the qualified personnel to implement our growth strategies; ● our ability to develop sales and marketing capabilities; ● the accuracy of our estimates and projections; ● our ability to fund our short-term and long-term financing needs; ● changes in our business plan and corporate strategies; and other risks and uncertainties discussed in greater detail in the sections of this prospectus, including the section captioned “Plan of Operation”. Each forward-looking statement should be read in context with, and with an understanding of, the various other disclosures concerning our Company and our business made elsewhere in this prospectus, as well as other public reports filed with the SEC. You should not place undue reliance on any forward-looking statement as a prediction of actual results or developments. We are not obligated to update or revise any forward-looking statement contained in this report to reflect new events or circumstances unless and to the extent required by applicable law. 4 Part I Item 1.Business Company and Business We are a telephone company, who provides, sells and supplies commercial and residential telecommunication services, including services utilizing voice over internet protocol (“VoIP”) technology, session initiation protocol (“SIP”) technology, wireless fidelity technology, wireless maximum technology, marine satellite services technology and other similar type technologies. Our main products are the “TK 6000” and the “DUO”, an analog telephone adapter that provides connectivity for analog telephones and faxes to home, home office or corporate local area networks (“LAN”). Our TK 6000 and DUO and their related services are a cost effective solution for individuals, small businesses and telecommuters connecting to any analog telephone, fax or private branch exchange (“PBX”).Our TK 6000 and DUO provides aUSB port, one Ethernet port and one analog telephone port. A full suite of internet protocol features is available to maximize universal connectivity. In addition, analog telephones attached to our TK 6000 and DUO are able to use advanced calling features such as call forwarding, caller ID, 3-way calling, call holding, call retrieval and call transfer. History and Overview We are a Florida corporation, incorporated on May1, 2006 under the name Discover Screens, Inc.(“Discover Screens”). Prior to September10, 2008, we were known as Discover Screens, a company dedicated to providing advertising through interactive, audiovisual, information and advertising portals located in high-traffic indoor venues. Our name and business operations changed in a series of transactions beginning in December of 2007. On September10, 2008, we changed our name from Discover Screens, Inc. to Net Talk.com, Inc. On September10, 2008, we acquired certain tangible and intangible assets, formerly owned by Interlink Global Corporation (“Interlink”), directly from Interlink’s creditor who had seized the assets pursuant to a Security and Collateral Agreement. Our Strategy We continue to improve and enhance the following factors in building and expanding our customer base: ● Deployment and distribution of our main products TK 6000 and DUO devices. ● Attractive and innovative value proposition.We offer our customers an attractive and innovative e value proposition: a portable telephone replacement with multiple and unique features that differentiates our services from the competition. ● Innovative, high technology and low cost technology platform.We believe our innovative software and network technology platform provides us with a competitive advantage over our competition and allows us to maintain a low cost infrastructure relative to our competitors. Plan of Operation We provide, sell and supply commercial and residential telecommunication services, including services utilizing voice over internet protocol (“VoIP”) technology, session initiation protocol (“SIP”) technology, wireless fidelity technology, wireless maximum technology, marine satellite services technology and other similar type technologies. We are developing our business infrastructure and new products and services. 5 Our Products At this time, our main products are the TK 6000 and DUO. Our TK 6000 and DUO are designed to provide specifications unique to each customer’s existing equipment. It allows the customer full mobile flexibility by being able to take internet interface anywhere the customer has an internet connection. Our TK 6000and DUO both have the following features: A Universal Serial Bus (“USB”) connection allowing the interconnection of ourTK 6000 andDUO to any host computer. In addition to the USB power source option, our TK 6000 and DUO hasan external power supply allowing the phone to independently power itself when not connected to a host computer; Unlike most VoIP telephone systems, our TK 6000 and DUO both have standalone feature allowing them to be plugged directly into a standard internet connection. Our TK 6000 and DUO are compact, space-efficient products. Our TK 6000 and DUO both have interface component so that the customer can purchase multiple units that can communicate with each other allowing simultaneous ringing from multiple locations. Our products are portable and allows our customers to make and receive phone calls with a telephone anywherebroadband internet connection is available.We transmit the calls using Voice over Internet Protocol “VOIP” technology, which converts voice signals into digital data transmissions over the internet. Our Services Our business is to provide products and services that utilize Voice Over Internet Protocol, which we refer to as “VoIP.” VoIP is a technology that allows the consumer to make telephone calls over a broadband internet connection instead of using a regular (or analog) telephone line. VoIP works by converting the user’s voice intoa digital signal that travels over the internet until it reaches its destination. If the user is calling a regular telephone line number, the signal is converted back into a voice signal once it reaches the end user. Our business model is to develop and commercialize software technology solutions for cost effective, real-time communications over the internet and related services. Services provided or to be provided: Text to phone reminder service. We are currently developing a service that will allow VoIP to synchronizewith the customer’s data base schedule management system (such as Microsoft Office Outlook © ).Our goal is to develop a service that will call the customer at a pre-designated time to provide an audioreminder of that day’s agenda to the customer. By offering this service at a low price point of less than fivedollars per month we hope to appeal to a broad customer base. This software is currently under development. Free conference server. This product is currently available to all our customers. Future Voice Message Delivery. This service allows the user to record a voice message which will be delivered to a recipient at a later date and time specified by the user. Speech to text services for the hearing impaired. This is a standalone service that will allow the hearing impairedto receive real time conversion of incoming voice signals into text displayed on an incorporated display panel. 6 Patents – Domestic and International Our products are currently under US patent pending as well as International patent pending in over 123 countries. Marketing We have developed direct sales channels, as represented by web sites and toll free numbers.Our direct sales channels are supported by highly integrated advertising campaigns across multiple media such as infomercials, television and other media channels.Our website is www.nettalk.com, our telephone number is and our fax number is Our primary source of revenue is the sale and distribution of our TK 6000 and DUO products.We also generate revenue from the sale of accessories to our product and international long distance monthly charges that are billed to our customers. Advertising Our goal is to position ourselves as a premier supplier of choice for VoIP services. Our current business strategy is to focus our advertising dollars on our home market in South Florida.Our advertising will consist of mass marketing campaigns focusing on television infomercials for the South Florida market and other states including cable television channels Customers Our customers are made up of residential and small businesses. We anticipate that future services will appeal to our existing customers and hope that our additional phone products and services will provide a complete phone package experience to our customers. Our target audience is individual consumers and small businesses looking to lower their current cost of telecommunications. We are also reaching a large audience with our websites. We hope that consumers will find our websites by doing an internet search for VoIP service providers. We also use other means of advertising such as direct to consumer sales, ecommerce and wholesale sales to retail stores. Geographic Markets Our primary geographic market is our home market of South Florida. Our target audience areindividual consumers and small businesses looking to lower their current cost of telecommunications.We also expect to reach a large audience with our websites. We hope that consumers will find our websites by doing an internet search for VoIP service providers. We will also use other means of advertising such as direct to consumer sales, ecommerce andwholesale sales to retail stores. We have been granted and or are applying for Competitive Local Exchange Carrier (“CLEC”) Licenses in thirty states, as follows: Alabama Idaho Minnesota North Carolina Utah Arizona Illinois Montana North Dakota Vermont Arkansas Indiana Nebraska Ohio Washington DC California Kansas New Jersey Oregon Washington Florida Kentucky New York South Dakota West Virginia Georgia Massachusetts New Mexico Texas Wisconsin It is our intent to focus our expansion on the geographic markets in which we have been granted CLEC Licenses. We also intend to expand our market place to reach customers worldwide. 7 The Industry In the past decade, the use of the internet for all purposes has exploded.VoIP is a technology that enables communications over the internet through the compression of voice, video and/or other media into data packets that can be efficiently transmitted over data networks and then converted back into the original media at the other end of the transmission. Since the introduction of the first VoIP technology in the mid 1990s, the quality and clarity of VoIP connections have continued to evolve and improve.Perhaps the biggest jump in VoIP quality came with the introduction of SIP, or Session Initiation Protocol. SIP is a text-based protocol suitable for integrated voice-data applications. Today SIP is the predominant industry standard for establishing multimedia communications over the Internet. As the clarity and quality of VoIP services have increased, so has the acceptance of VoIP by consumers. As a result of the potential cost savings and added feature availability of VoIP, consumers, industry leaders and traditional telecommunication service providers see VoIP as the future of telecommunications.Factors that have been contributing to the boom in VoIP use include: (a)increased consumer demand for lower cost telephone services; (b)increased demand for long distance services as the market place becomes increasingly global; (c)improved reliability and quality of VoIP due to technological advances; and (d)innovations that allow services for VoIP users that are not available in traditional telephone services. These factor, and others, have resulted in various service providers and consumers exploring VoIP alternatives to traditional analog phone services. Our Competition The communications industry is highly competitive and significantly affected by regulatory changes, technology evolution, marketing strategies, and pricing decisions of the larger industry participants.The market for our services is evolving rapidly and is subject to shifting customer demands and the introduction of new products and services. Our current and potential competitors come from different market sectors and vary in size and scope with respect to the products and services that they offer or intend to offer in the future. One of our competitor in the domestic market is traditional telephone service providers that are increasingly adding advanced service features to traditional telephone services. Domestic telephone providers have the advantage of having strong name recognition, large research and development budgets and existing service and market networks. In addition, numerous vendors sell products and services using VoIP technology. Our competitors use innovations such as Analogue Terminal Adapters, or ATAs, to connect an analogue telephone to a VoIP network. Sometimes referred to as VoIP Gateways, these devices are widely advertised and sold. Sales are conducted by many different methods, including internet and infomercial sales, and barriers to entry into the business are low. We also face competition from alternative communication methods such as internet, fax providers and voice mail service providers. Many of our competitors may be better established, larger and better financed than us, and are able to use their visibility and substantial marketing resources to attract customers. In particular, many of our competitors are large, established network service providers that are able to market and distribute enhanced communication services within their already large base of subscribers. As a result, these competitors maybe able to adapt more quickly to new or emerging technologiesand changes in customer requirements.They may also be able to devote greater resources to the promotion and sale of their products.Moreover, we may not have sufficient resources to undertake the continuing research and development necessary to remain competitive. We differentiate our services from those offered by our competitors by offering exceptional customer service and lower cost alternatives. We have worked hard to control the development costs associated with the TK 6000.We have done this by choosing phone components and component vendors that are economical but do not compromise on quality. We have developed and marketed our own products and services, rather than simply reselling another manufacturer’s innovations. Finally, our TK 6000 product is a standalone phone product that does not require the user to first invest in a computer. For these reasons, we know that our TK 6000 product is a lower cost alternative to similar telephone products currently being marketed. Because we are engaged in the same cost saving measures for the services we offer, we are able to offer those services at a competitive price. 8 Our products and services are user friendly and convenient for our customers. For example, our packaging includes detailed, user friendly instructions and diagrams to allow for easy installation and activation. We have distinguished ourselves from our main competitors through the level of customer service offeredto our consumers following their purchase or our products or services. Currently, our competitors only offer customer service through an email query program. This does not allow the customer to receive rapid, real-time problem solving assistance in the event our competitor’s product or service fails. In contrast, we established a customer service online forum where our users can post their questions and read other users’ responses. The forum has key word or key phrase search option so that our customers can easily find a solution to the problem they are experiencing. Our forum is moderated by one of our development engineers to ensure that all questions are being properly addressed and issues resolved.We also offer a pay-per-use live customer support hotline. By paying a fee, either per minute or per call, our customers are able to reach a support specialist to get a direct answer to their questions.This allows us to provide superior customer service, while still keeping our costs low. Government Regulation As a telecommunications supplier, we are subject to extensive government regulation. The majority of our government regulation comes from the Federal Communications Commission (the “FCC”). Telecommunications is an area of rapid regulatory change. Changes in the laws and regulations and new interpretations of existing laws and regulations may affect permissible activities, the relative costs associated with doing business and amounts paid to us for our services. We cannot predict the future of federal, state and local regulations or legislation, including FCC regulations. Federal Communications Commission (“FCC”) regulation The FCC is an independent United States government agency. The FCC was established by the Communications Act of 1934 and is charged with regulating interstate and international communications by radio, television, wire, satellite and cable. The FCC’s jurisdiction covers all fifty states, the District of Columbia and U.S. possessions. The FCC works to create an environment promoting competition and innovation to benefit communications customers. Where necessary, the FCC has acted to ensure VoIP providers comply with important public safety requirements and public policy goals. Interconnected VoIP providers must comply with the Commission’s Telecommunications Relay Services (TRS) requirements, including contributing to the TRS Fund used to support the provision of telecommunications services to persons with speech or hearing disabilities, and offering 711 abbreviated dialing for access to relay services. Interconnected VoIP providers and equipment manufacturers also must ensure that, consistent with Section255 of the Communication Act, their services are available to and usable by individuals with disabilities, if such access is readily achievable. Finally, the FCC now requires interconnected VoIP providers and telephone companies that obtain numbers from them to comply with Local Number Portability (LNP) rules. These rules allow telephone, and now VoIP, subscribers that change providers to keep the subscribers telephone numbers provided that they stay in the same geographic area. VoIP providers must also contribute to funds established to share LNP and numbering administrative costs among all telecommunications providers benefiting from these services. The FCC monitors and investigates complaints against VoIP providers and, if necessary, can bring enforcement actions against VoIP providers that do not comply with applicable regulations. 9 State Telecommunication Regulation We are also registered with the Florida Public Utilities Commission as a Competitive Local Exchange Carrier (“CLEC”) and Interexchange (“IXC”) Carrier. In Florida, a “competitive local exchange carrier” is defined as any company, other than an incumbent local exchange company, certificated by the Public Service Commission to provide local exchange telecommunication services in the state of Florida on or after July1, 1995. CLEC companies providing services in Florida after July1, 1995, must be certificated by the Florida Public Service Commission, and competitive local exchange companies are required to file a price list specifying their rates and charges for basic local telecommunication services. Florida, as well as other states, also regulates providers of Interexchange Telecommunications (“IXC”). The Florida Public Service Commission includes the following as examples of IXC providers: (1)operator service providers; (2)resellers; (3)switchless re-billers; (4)multi-location discount aggregators; (5)prepaid debit card providers; and (5)facilities based interexchange carriers. Section364.02(13) of the Florida Statutes requires IXCs to provide current contact information and a tariff to the Florida Public Service Commission. We have been granted and or are applying for Competitive Local Exchange Carrier (“CLEC”) Licenses inthirty states, as follows: Alabama Idaho Minnesota North Carolina Utah Arizona Illinois Montana North Dakota Vermont Arkansas Indiana Nebraska Ohio Washington DC California Kansas New Jersey Oregon Washington Florida Kentucky New York South Dakota West Virginia Georgia Massachusetts New Mexico Texas Wisconsin The law relating to regulation of VoIP technology is in a flux. In recent court cases, other VoIP providers have challenged whether state regulations can be applied to VoIP technology or whether such regulation has been preempted by the Telecommunications Act of 1996 and other Federal laws. At least one of our competitors has successfully fought the application of state laws to VoIP technology. However, to be cautious, we will continue to obtain a competitive local exchange carrier license from each state in which we conduct business.An added advantage of obtaining a CLEC license from each state is that we can obtain an operational carrier number from the North American Numbering Plan Administration. The operational carrier number will allow us to assign our customers telephone numbers in the area code in which they reside. Employees We employ 35 full-time and no part-time employees, none of our employees is subject to a collective bargaining agreement, and we consider our employee relations to be satisfactory. Intellectual Property We regard our domain names, patents, trademarks, copyrights, trade dress, trade secrets, proprietary technologies and similar intellectual property as critical to our success, and we rely on patent, trademark and copyright law, trade-secret protection, and confidentiality and/or license agreements with our employees, customers, partners, and others to protect our proprietary rights. We have filed multiple patent applications with the United States Patent and Trademark Office for the technology associated with our products. We also have software under development by our employees, subcontractors and consultants. The status of any patent involves complex legal and factual questions, and the breadth of claims allowed is uncertain. Accordingly, we cannot assure you that any patent application filed by us will result in a patent being issued or that our issued patents, and any patents that may be issued in the future, will afford adequate protection against competitors with similar technology. We similarly face the risk that any patents issued to us might be infringed or designed around by others. 10 Patents – Domestic and International Our products are currently under US patent pending as well as International patent pending in over 123 countries. Research and Development We expense research and development expenses, as these costs are incurred. We account for our offering-related software development costs as costs incurred internally in creating a computer software product and are charged to expense when incurred as research and development until technological feasibility has been established for the product. Technological feasibility is established upon completion of a detail program design or, in its absence, completion of a working model.At this time our main products the TK6000 and DUO are being sold in the market place.Therefore, research and development cost reported in our financial statements relates to pre – marketing cost and are expensed accordingly. On July 14, 2010 werevealed our newest product the net TALK DUO (“DUO”). Our DUO offers our customers free nationwide calls to any landline or mobile phone in the U.S. and Canada from anywhere in the world, as well as low-cost international rates.It’s also a versatile digital phone service with no monthly fees, no contracts and no computer required. Our DUO is flexible enough to connect directly to your Internet connection through the router/modem, there is also a convenient option with our DUO to connect to your computer. The sleek design is small enough to fit in the palm of your hand, making it a portable device. Our DUO reduces the wear and tear on your home or office computer and reduces energy costs, resulting in money savings.Our fax-friendly DUO, offers fax (incoming and outgoing), a unique feature not offered, to our knowledge, by similar digital phone services. The portability of this small device is also great for international travelers who want to place free nationwide calls to the U.S. and Canada, or who are looking for a low-cost solution for international rates. Calls to other netTALK customers are always free. We are presently working on other new products and anticipate future deployment the later part of this year and over the next year. Item 1 A. Risk factors This Annual Report on Form 10 K contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives and other forward-looking statements included in this section, “Item 1 Business,” “Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and in other places in this Annual Report. Such statements may be identified by the use of forward-looking terminology such as “may”, “will”, “expect”, “believe”, “estimate”, “anticipate”, “intend”, “continue”, or similar terms, variations of such terms or the negative of such terms. Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Factors that could cause such results to differ materially from those described in the forward-looking statements include those set forth below. Risks Relating to Our Business: WE HAVE A HISTORY OF LOSSES WHICH MAY CONTINUE, WHICH MAY NEGATIVELY IMPACT OUR ABILITY TO ACHIEVE OUR BUSINESS OBJECTIVES. We incurred net losses of $6,306,963 and $2,737,817 for the years ended September 30, 2010 and 2009, respectively. We cannot assure you that we can achieve or sustain profitability on a quarterly or annual basis in the future. Our operations are subject to the risks and competition inherent in the establishment of a business enterprise. 11 There can be no assurance that future operations will be profitable. Revenues and profits, if any, will depend upon various factors, including whether we will be able to continue expansion of our revenue. We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on us. OUR BUSINESS MAY BE AFFECTED BY FACTORS OUTSIDE OF OUR CONTROL. Our ability to increase sales, and to profitably distribute and sell our products and services, is subject to a number of risks, including changes in our business relationships with our principal distributors, competitive risks such as the entrance of additional competitors into our markets, pricing and technological competition, risks associated with the development and marketing of new products and services in order to remain competitive and risks associated with changing economic conditions and government regulation. Item 2. Properties Description of properties Our principal executive offices are located at 1rd Drive, Miami, Florida 33169.Our offices consist of approximately 3,500 square feet. Our lease terminated on August 31, 2010 and we are presently under negotiations with our landlord to renew the lease agreement or purchase the entire facility.The facility is suitable for our purposes and is expected to accommodate our needs for the foreseeable future. Interconnection Leasing Agreements The Company will be entering into lease arrangements to provide interconnection services in multiple states.“Interconnection services” is defined in the Telecommunications Act of 1996 (the “Telecommunications Act”) as the linking of two telecommunication systems so that users of either system may utilize the system components of the other. Pursuant to the FCC rules implementing the Telecommunications Act, we negotiate interconnection agreements with incumbent local exchange carriers to obtain access to facilities. Facilities leasing occurs where one network service provider leases the facilities of another network service provider to provide services to end users. We currently have executed two interconnection leasing agreements and are negotiating an interconnection leasing agreement with other major hosting/bandwidth companies. Our current interconnection leasing agreements are with multiple carriers. The agreements relate to facilities located or to be located in the following states: Alabama Idaho Minnesota North Carolina Utah Arizona Illinois Montana North Dakota Vermont Arkansas Indiana Nebraska Ohio Washington DC California Kansas New Jersey Oregon Washington Florida Kentucky New York South Dakota West Virginia Georgia Massachusetts New Mexico Texas Wisconsin The agreements will grant us interconnection leasing rights in all thirty five states in which we have obtainedor are pursuing a CLEC license. If we enter new markets, we expect to establish interconnection agreements with incumbent local exchange carriers on an individual state basis, as the need arises. Item 3.Legal Proceedings On September 29, 2010, Midtown Partners and Co., LLC ("Midtown") filed, in the Circuit Court of Hillsborough County, Florida (Case No. 101981) an action against us alleging an unpaid commission in the amount of $400,000 plus warrants in connection with the sales of securities by us. We believe Midtown's allegations are without merit . We intend to mount a vigorous defense. The matter is in its earliest stage; we have filed our response to the complaint, denying the allegations therein, raising affirmative defenses and making a counterclaim based on Midtown's breach of contract. 12 Item 4.Submission Of Matters To a Vote of Security Holders None. Part II Item 5.Market for registrant’s common equity, related stockholder matters and issuer purchases of equity Our common stock has been quoted on the OTC Bulletin Board under the symbol “NTLK ” sinceSeptember 15, 2009 . The following table sets forth, for the periods indicated, the high and low bid prices of our common stock. These prices reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Fiscal Year 2010 High Low First Quarter Second Quarter Third Quarter Fourth Quarter (through Nov 30, 2010) Holders As of September 30, 2010, there were 74 registered holders or persons otherwise entitled to hold our common stock.The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies. The transfer agent of our common stock is Fidelity Transfer. Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth certain information about the common stock that may be issued upon the exercise of options under the equity compensation plans as of September 30, 2009. EQUITY COMPENSATION PLAN INFORMATION Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders -0- -0- -0- Equity compensation plans not approved by security holders -0- -0- -0- Total -0- -0- -0- 13 2010 Stock Option Plan On November 15, 2009, Net Talk.com, Inc. (the “Company”) adopted the 2010 Stock Option Plan (the "Plan") which is intended to is to advance the interests of the Company’s shareholders by enhancing the Company’s ability to attract, retain and motivate persons who make (or are expected to make) important contributions to the Company by providing such persons with equity ownership opportunities and performance-based incentives and thereby better aligning the interests of such persons with those of the Company’s shareholders. All of the Company’s employees, officers, and directors, and those Company’s consultants and advisors (i) that are natural persons and (ii) who provides bona fide services to the Company not connected to a capital raising transaction or the promotion or creation of a market for the company’s securities,are eligible to be granted options or restricted stock awards under the Plan. The maximum aggregate number of shares of the Company’s common stock that may be issued under the Plan is 10,000,000 shares of the Company’s common stock. 2010 Stock option plan (Share-based payments employees): On July 26, 2010, we issued 3,709,500 shares of common stock to our employees as part of our 2010 Stock Option Plan.The shares are compensatory in nature and are fully vested.We have valued the shares at $0.03 per share consistent with fair value at the time of issuance including and adjusted for ownership restrictions. The shares were issued to officers and employees, as follows: Shares Expense Anastasios Kyriakides, CEO and President Kenneth Hosfeld, EVP Guillermo Rodriguez, CFO Leo Manzewitsch, CTO Sub – total (officers) all other employees Total Recent Sales of Unregistered Securities Unless otherwise noted, the issuances noted below are all considered exempt from registration by reason ofSection 4(2) of the Securities Act of 1933, as amended. Item 6. Selected financial data. As a smaller reporting company, we are not required to include disclosure, pursuant to this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations This discussion and analysis of our financial condition and results of operations contains forward-lookingstatements thatinvolve risks and uncertainties. We have based these forward-looking statements on our current expectations and projections of future events. However, our actual results could differ materially from those discussed herein as a result of the risksthat we face, includingbut notlimited tothose risksstated in"Risk Factors," or faulty assumptions on our part. In addition, the following discussion should be read in conjunction with the audited financial statements and the relatednotes thereto included elsewhere in this Annual Report. Background Prior to September 10, 2008, we were engaged in the development of advertising services and strategies.On September 10, 2008, our management and Board of Directors committed to the discontinuance and disposal of our advertising business. We disposed of this asset to be able to concentrate our efforts exclusively on the deployment of our TK6000 and DUO products. 14 Liquidity and Capital Resources We have prepared our financial statements as a going concern.During the year ended September 30, 2010 and 2009, we generated net losses of $6306,963 and $2,737,817, respectively. We used cash in our operations in the amounts of $2,878,544 during year ended September 30, 2010 and $1,715,260 for the period ended September 30, 2009. As of September 30, 2010, we had cash on hand of $1,021,684. Statement of cash flow data: September 30, 2010 September 30, 2009 Net cash provided (used) in operating activities $ ) $ ) Net cash provided (used) in investing activities $ ) $ ) Net cash provided (used) in financing activities $ $ Our largest operating expenditures currently consist of the following items: $18,500 per month on leasing our corporate office space and network operational center (NOC) and includes our base rent and associated utility expenses and $109,200 per month on payroll. Our current long term business plan contemplates acquiring the ongoing business of related companies, either through asset acquisitions, consolidations or mergers. Borrowing Arrangements Secured Convertible Debentures The carrying values of our 12% secured convertible debentures consist of the following as of September 30, 2010 and 2009: $3,146,000 face value convertible debenture, due June 30, 2011 $ $587,166 face value convertible debenture, due July 20, 2011 $1,265,607 face value convertible debenture, due September 30, 2011 $1,000,000 face value convertible debenture, due September 10, 2010 $ $500,000 face value convertible debenture, due September 10, 2010 $600,000 face value convertible debenture, due January 30, 2011 $500,000 face value convertible debenture, due January 30, 2011 $500,000 face value convertible debenture, due July 20, 2011 $1,100,000 face value convertible debenture, due September 25, 2011 Total $ $ Each debenture bears interest on the principal amount outstanding and unpaid from time to time at a rate of 12% per annum from the date of issuance until paid in full. The debentures convert into shares of our common stock at the option of the holder at $0.25 per share. The debentures are secured by a lien in all our assets. The following constitute events of default under the secured debentures held by Vicis Capital Master Fund: (i) failure to pay any interest or principal payment when due; (ii) failure to observe any covenant contained in the secured debenture or the purchase agreement that we executed in connection with the issuance of the secured debenture; (iii) the occurrence of an event of default by us under any other material agreement or lease; (iv) entry of a judgment against us in excess of $150,000; and (v) the appointment of a receiver, the filing of bankruptcy by us, or if we otherwise become insolvent. Additionally, if we seek to prepay the secured debentures, we must pay a prepayment penalty equal to 110% of the then outstanding principal, plus all other amounts due. 15 The debentures contain full ratchet anti-dilution price protection. The secured debentures contain negative covenants that prohibit us from taking certain corporate actions without the prior written consent of the holder of the secured debentures, Vicis Capital Master Fund. We cannot take the following actions without Vicis Capital Master Funds’ consent while the secured debentures remain outstanding:(i) incur any additional indebtedness or allow any lien to be filed against our assets, except in certain limited instances; (ii) amend our articles of incorporation or bylaws in a manner that adversely effects the holder of our secured debentures; (iii) repay, repurchase or otherwise acquire more than a de minimis number of shares of our common stock or common stock equivalents from any security holder, except in certain limited instances; (iv) enter into any transactions with our executive officers, directors or affiliates; (v) increase our executive officers’ salary or bonus more than 15% from what was paid in the previous year; or (vi) pay cash dividends or distributions on any of our equity security. We are currently in compliance with all restrictive covenants. Results of Operations Comparison- fiscal years ended September 30, 2010 and 2009 Revenues: Our operating income amounted to $737,498 for the fiscal year ended September 30, 2010 as compared to $115,571 for comparable period 2009.The increase in revenues relates to establishing our operating architecture and commencing revenue producing activities. Cost of sales: Our cost of sales amounted to $1,453,332 for the fiscal year ended September 30, 2010 as compared to $118,563 for comparable period 2009.The increase in cost of sales relates to establishing our operating architectural and commencing revenue producing activities. Advertising:Our advertising expenses amounted to $357,413 for fiscal year ended September 30, 2010 as compared to $444,249 for comparable period 2009.The breakdown of our advertising expense is as follows: September 30, Infomercial/production time $ $ Media and others Total $ $ Compensation and Benefits: Our compensation and benefits expense amounted to $477,576 for fiscal year endedSeptember 30, 2010 as compared to $446,807 for the period ended September 30, 2009.This amount represents normal salaries and wages paid to management members and employees. Professional Fees: Our professional fees amounted to $255,471 for the fiscal year ended September 30, 2010 as compared to $294,425 for the period ended September 30, 2009. This amount includes normal payments and accruals for legal, accounting and other professional services. Depreciation and Amortization: Depreciation and amortization amounted to $363,335 for the fiscal year ended September 30, 2010 as compared to $358,244 for the period ended September 30, 2009.These amounts represent amortization of our long-lived tangible and intangible assets using straight-line methods and lives commensurate with the assets’ remaining utility. Our long-lived assets, both tangible and intangible, are subject to annual impairment review, or more frequently if circumstances so warrant. During the fiscal year ended September 30, 2010, we did not calculate or record impairment charges. However, negative trends in our business and our inability to meet our projected future results could give rise to impairment charges in future periods. 16 Research and Development and Software Costs We expense research and development expenses, as these costs are incurred. We account for our offering-related software development costs as costs incurred internally in creating a computer software product and are charged toexpense when incurred as research and development until technological feasibility has been established for the product. Technological feasibility is established upon completion of a detail program design or, in its absence, completion of a working model.At this time our main products TK6000 and DUO are being sold in the market place.Therefore, research and development cost reported in our financial statements relates to pre – marketing cost and are expensed accordingly. Components of Research and development: September 30, 2010 September 30, 2009 Product development and engineering $ $ Payroll and benefits Total $ $ General and Administrative Expenses. General and administrative expenses amounted to $547,074 for the fiscal year ended September 30, 2010 as compared to $383,659 for the period ended September 30, 2009 and consisted of general corporate expenses. Our general and administrative expenses are made up of the following items: Items September 30, 2010 September 30, 2009 Bad debt $ $ Insurance Software support Loss on disposition of asset - Rent and occupancy Taxes and licenses Telecommunication Travel Other Total $ $ Interest Expense: Interest expense amounted to $1,058,363 for the fiscal year ended September 30, 2010 as compared to $533,171 for the period ended September 30, 2009. Such amount represented (i) stipulated interest under our aggregate $4,998,773 face value convertible debentures, (ii) the related amortization of premiums and discounts(iii) the amortization of deferred finance costs.Aggregate premiums continue to be credited to interest expense over the term of the debentures using the effective interest method. Derivative Income : Derivative income amounted to $1,445,632 for the fiscal year ended September 30, 2010 as compared to $128,646 for the period ended September30, 2009. Such amount represents the change in fair value of liability-classified warrants. Derivative financial instruments are carried as liabilities, at fair value, in our financial statements with changes reflected in income. In addition to the liability-classified warrants, we also have certain compound derivative financial instruments related to our $4,998,773 face value convertible debentures that had de minimus values. We are required to adjust our warrant and compound derivatives to fair value at each reporting period. The fair value of our warrant derivative is largely based upon fluctuations in the fair value of our common stock. The fair value of our compound derivative is largely based upon estimates of cash flow arising from the derivative and credit-risk adjusted interest rates. Accordingly, the volatility in these underlying valuation assumptions will have future effects on our earnings. 17 Debt extinguished:Debt extinguished amounted to $3,617,983 for the fiscal year ended September 30, 2010 as compared to $0 for the period ended September 30, 2009.The amount represents loss recognized on the issuance of newdebentures on February 24, 2010. Net Loss. The net loss amounted to $6,306,963for the fiscal year ended September 30, 2010, as compared to a net loss of $2,737,817 for the period ended September 30, 2009. Net Loss Per Common Share: Basic loss per common share represents our net loss divided by the weighted average number of common shares outstanding during the period. Diluted loss per common share gives effect to all potentially dilutive securities. We compute the effects on diluted loss per common share arising from warrants and options using the treasury stock method. Applying this method, xxx shares indexed to warrants were excluded from our computation because the effect was anti-dilutive. We computed the effects on diluted loss per common share arising from convertible securities using the if-converted method. The effects, if anti-dilutive are excluded. Applying this method, 16,800,000 shares indexed to our convertible debentures were excluded from our computation because the effect was anti-dilutive. Quarterly results of operations The following table presents our quarterly statement of operations.We derived the informationfrom our unaudited financial statements which we believe have been prepared on the same basis as our audited financial statements.The operating results in any quarter are not necessarily indicative of the results that may be expected for any future period. Statement of operation data (unaudited): Dec. 31, 2009 March 31, 2010 June 30, 2010 Sept. 30, 2010 Operating revenues: Product sales $ Other - Operating expenses: Product cost of sales General, administrative and other Depreciation and amortization (Loss) from operations ) Net income (loss) $ ) $ ) $ $ Net loss per common share: Basic and diluted $ ) $ ) $ $ ) Weighted – average common shares: Basic and diluted Contractual obligations Our principal executive offices are located at 1rd Drive, Miami, Florida 33169.Our offices consist of approximately 2,500 square feet. Our lease terminated on August 31, 2010 and we are presently under negotiations with our landlord to renew the lease agreement for additional term of 2 years. We lease our principal office space under an operating lease agreement, presently under negotiations.Rent and associated occupancy expenses for the fiscal year ended September 30, 2010 was $175,876 and for the period ended September 30, 2009 was $165,716. Our principal executive offices are located at 1rd Drive, Miami, Florida 33169.Our offices consist of approximately 3,500 square feet. Our lease terminated on August 31, 2010 and we are presently under negotiations with our landlord to renew the lease agreement or purchase the entire facility.The facility is suitable for our purposes and is expected to accommodate our needs for the foreseeable future. 18 Off-Balance Sheet Arrangements None Critical Accounting Policies and estimates Our accounting policies are discussed and summarized in Note 1 to our financial statements.The following describes our critical accounting policies and estimates. Critical Accounting Policies The financial information contained in our comparative results of operations and liquidity disclosures has been derived from our financial statements. The preparation of those financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and notes. The following significant estimates were made in the preparation of our financial statements and should be considered when reading our Management’s Discussion and Analysis: ● Impairment of Long-lived Assets: Our telecommunications equipment, other property and intangible assets are material to our financial statements. Further, they are subject to the potential negative effects arising from technological obsolescence. We evaluate our tangible and definite-lived intangible assets for impairment annually or more frequently in the presence of circumstances or trends that may be indicators of impairment. Our evaluation is a two step process. The first step is to compare our undiscounted cash flows, as projected over the remaining useful lives of the assets, to their respective carrying values.In the event that the carrying values are not recovered by future undiscounted cash flows, as a second step, we compare the carrying values to the related fair values and, if lower, record an impairment adjustment.For purposes of fair value, we generally use replacement costs for tangible fixed assets and discounted cash flows, using risk-adjusted discount rates, for intangible assets. These estimates are made by competent employees, using the best available information, under the direct supervision of our management. ● Intangible assets: Our intangible assets require us to make subjective estimates about our future operations and cash flows so that we can evaluate the recoverability of such assets. These estimates consider available information and market indicators including our operational history, our expected contract performance, and changes in the industries that we serve. ● Share-based payment arrangements: We currently intend to issue share-indexed payments in future periods to employees and non-employees. There are many valuation techniques, such as Black-Scholes-Merton valuation model that we may use to value share-indexed contracts, such as warrants and options.All such techniques will require certain assumptions that require us to develop forward-looking information as well as historical trends. For purposes of historical trends, we may need to look to peer groups of companies and the selection of such groups of companies is highly subjective. ● Common stock valuation: Estimating the fair value of our common stock is necessary in the preparation of computations related to acquisition, share-based payment and financing transactions. We believe that the most appropriate and reliable basis for common stock value is trading market prices in an active market. ● Derivative Financial Instruments: We generally do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, we have entered into certain other financial instruments and contracts, such as our secured convertible debenture and warrant financing arrangements that are either (i) not afforded equity classification, (ii) embody risks not clearly and closely related to host contracts, or (iii) may be net-cash settled by the counterparty. We are required to carried as derivative liabilities, at fair value, in our financial statements.The fair value of share-indexed derivatives will be significantly influenced by the fair value of our common stock (see Common Stock Valuation, above). Certain other elements of forward-type derivatives are significantly influenced by credit-adjusted interest rates used in cash-flow analysis. Since we are required to carry derivative financial instruments at fair value and make adjustments through earnings, our future profitability will reflect the influences arising from changes in our stock price, changes in interest rates,and changes in our credit standing. 19 Revenue recognition Operating revenue consist of customer equipment sales of our main product TK6000, telecommunication service revenues, shipping and handling revenues. Our operating revenues are generated from the sale of customer equipment of our main products, our TK6000 and DUO. We also derive service revenues from per minute fees for international calls. Revenue from the sale of our TK6000 is fully recognized at the time of our customer equipment sale.Our TK6000 provides for life time service (over the life of the device/equipment).Our TK6000 is able to operate within our network/platform or over any other network/platform.There is no need for income allocation between our TK6000 and life time service provided.The full intrinsic value of the sale is allocated to the device.Therefore, we recognized 100% of revenue at time of customer equipment sale and do no allocate any income to life time service provided. Shipping and handling is also recognized at time of sale. On July 14, 2010 werevealed our newest product the net TALK DUO (“DUO”). Our DUO offers our customers free nationwide calls to any landline or mobile phone in the U.S. and Canada from anywhere in the world, as well as low-cost international rates.It’s also a versatile digital phone service with no monthly fees, no contracts and no computer required. Our DUO is flexible enough to connect directly to your Internet connection through the router/modem, there is also a convenient option with our DUO to connect to your computer. The sleek design is small enough to fit in the palm of your hand, making it a portable device. Our DUO reduces the wear and tear on your home or office computer and reduces energy costs, resulting in money savings. Our fax-friendly DUO, offers fax (incoming and outgoing), a unique feature not offered, to our knowledge, by similar digital phone services. The portability of this small device is also great for international travelers who want to place free nationwide calls to the U.S. and Canada, or who are looking for a low-cost solution for international rates. Calls to other netTALK customers are always free. Our DUO provides for revenue recognition from the sale of the device and from the sale of telephone service. The initial year of telephone service is included on the sale price at time of sale and billed subsequently thereafter. Therefore, revenue recognition on our DUO is fully recognized at the time of our customer equipment sale, the one year telephone service is amortized over 12 month cycle.Subsequent renewals of the annual telephone service is amortized over the corresponding 12 months cycle. International calls are billed as earned from our customers.International calls are prepaid and customers account is debited as minutes are used and earned. Inventory Inventory consists of the cost of customer equipment and is stated at the lower of cost or market. At the present time we do not provide for inventory allowance.As we continue to sell our product we will evaluate the need for such an allowance. September 30, Inventory Productive material and supplies $ $ Finished products Total $ $ During the year ended September 30, 2010 and 2009, in accordance with our lower of cost or market analyses we did not recorded any lower of cost or market adjustments to our finished goods inventories. 20 Income taxes We recognized deferred taxes for the expected tax consequences of temporary differences between the tax bases of assets and liabilities and their reported amounts using tax rates in effect for the year since the differences are expected to reverse.We have recorded a valuation allowance on the assumption that we will not have any futuretaxable income. Net operating loss carry-forwards As of September 30, 2010, we had net operating loss carry-forwards for US federal and state tax purposes expiring at various times from year 2023. Recent accounting pronouncements Accounting Changes Effective on October 1, 2009, we adopted Emerging Issues Task Force Consensus No. 07-05 Determining Whether an Instrument (or Embedded Feature) is Indexed to an Entity’s Own Stock (“EITF 07-05”). EITF 07-05 amended previous guidance related to the determination of whether equity-linked contracts, such as our convertible debentures, meet the exclusion to bifurcation and derivative classification of the respective embedded conversion feature. Under EITF 07-05, the embedded conversion option was no longer exempt from bifurcation and derivative classification because the conversion option was subject to adjustments that are not allowable under the new standard. We have accounted for the change as a change in accounting principle where the cumulative effect, which amounted to $872,320, as a charge to our opening additional paid in capital on October 1, 2009. Item 7A. Quantitative and Qualitative Disclosures About Market Risk We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and, as such, are not required to provide the information under this item. Item 8. Financial Statement and Supplementary Data The financial statements begin on Page F-1. Item 9. Changes In andDisagreements With Accountants On Accounting and Financial Disclosure None. Item 9A(T). Controls and Procedures Disclosure controls We maintain “disclosure controls and procedures,” as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. In designing and evaluating our disclosure controls and procedures, management recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the disclosure controls and procedures are met. Additionally, in designing disclosure controls and procedures, our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible disclosure controls and procedures. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. 21 As of September 30, 2010, we carried out an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were not effective in ensuring that information required to be disclosed by us in our periodic reports is recorded, processed, summarized and reported, within the time periods specified for each report and that such information is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. In connection with the assessment described above, management identified the following control deficiencies that represent material weaknesses at September 30, 2010: · Due to the Company’s limited resources, the Company has insufficient personnel resources and technical accounting and reporting expertise to properly address all of the accounting matters inherent in the Company’s financial transactions. The Company does not have a formal audit committee, and the Board does not have a financial expert, thus the Company lacks the board oversight role within the financial reporting process. · The Company’s small size and “one-person” office prohibits the segregation of duties and the timely review of accounts payable, expense reporting and inventory management and banking information. Our Chief Executive Officer and Chief Financial Officer are in the process of determining how best to change our current system and implement a more effective system to insure that information required to be disclosed in this annual report on Form 10-K has been recorded, processed, summarized and reported accurately. Our management acknowledges the existence of this problem, and intends to developed procedures to address them to the extent possible given limitations in financial and manpower resources. While management is working on a plan, no assurance can be made at this point that the implementation of such controls and procedures will be completed in a timely manner or that they will be adequate once implemented. Management report on internal control over financial reporting Our management is responsible for establishing and maintaining adequate internal control over financing reporting for our company.Internal control over financial reporting is defined in Rule 13a – 15(f) and 15d – 15(f) of the Securities and Exchange Act of 1934 as a process designed by or under the supervision of our principal executive and principal financial officer and effected by board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: ● Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and disposition of assets of the company; ● Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures are being made only in accordance with authorizations of our management and directors; and ● Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of company’s assets that could have a material effect on the financial statements. 22 Because of the inherent limitations, internal control over financial reporting may not detect or prevent misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of our internal control over financial reporting as of September 30, 2010. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in internal control – integrated framework. Based on our assessment, management concluded that as of September 30, 2010, our internal control over financial reporting is not effective based on those criteria. In connection with the assessment described above, management identified the following control deficiencies that represent material weaknesses at September 30, 2010: · Due to the Company’s limited resources, the Company has insufficient personnel resources and technical accounting and reporting expertise to properly address all of the accounting matters inherent in the Company’s financial transactions. The Company does not have a formal audit committee, and the Board does not have a financial expert, thus the Company lacks the board oversight role within the financial reporting process. · The Company’s small size and “one-person” office prohibits the segregation of duties and the timely review of accounts payable, expense reporting and inventory management and banking information. Our Chief Executive Officer and Chief Financial Officer are in the process of determining how best to change our current system and implement a more effective system to insure that information required to be disclosed in this annual report on Form 10-K has been recorded, processed, summarized and reported accurately. Our management acknowledges the existence of this problem, and intends to developed procedures to address them to the extent possible given limitations in financial and manpower resources. While management is working on a plan, no assurance can be made at this point that the implementation of such controls and procedures will be completed in a timely manner or that they will be adequate once implemented. Failure to develop adequate internal control and hiring of qualified accounting personnel may result in a “material weakness” in the Company’s internal control relating to the above activities. This annual report does not include an attestation report of the company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission. Changes in Internal Controls. During the three months ended September 30, 2010, there were no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (f) of Rule 13a-15 or Rule 15d-15 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9 B.Other Information On September 29, 2010, Midtown Partners and Co., LLC ("Midtown") filed, in the Circuit Court of Hillsborough County, Florida (Case No. 101981) an action against us alleging an unpaid commission in the amount of $400,000 plus warrants in connection with the sales of securities by us. We believe Midtown's allegations are without merit . We intend to mount a vigorous defense. The matter is in its earliest stage; we have filed our response to the complaint, denying the allegations therein, raising affirmative defenses and making a counterclaim based on Midtown's breach of contract. 23 On October, 28, we filed Form 8 K reporting the issuance of Redeemable preferred stock and release of our pledge account balance. On October 28, 2010, the account balance of our Restricted cash was released to our operating account, increasing our working capital accordingly. On November 19, we filed Form 10 Q/A reporting amended manufacturing agreement previously filed. Part III Item 10. Directors, executive officers and corporate governance The following table sets forth certain information with respect to each of our directors, executive officers and key employees as of September 30, 2010. Their ages, positions, dates of initial election or appointment, and the expiration of their terms are as follows: Name Age Position Period served Anastasios Kyriakides 62 Director, Chief Executive Officer, Secretary Sept. 2008 to present Kenneth A. Hosfeld 59 Director, Executive Vice President Sept. 2008 to present Guillermo Rodriguez 62 Director, Chief Financial Officer Sept. 2008 to present Leo Manzewitsch 47 Director, Chief Technical Officer Sept. 2008 to present Unless expressly indicated in the above table, each director and officer will serve in these capacities until their successors are duly elected, qualified and seated in accordance with the Company’s Articles of Incorporation and Bylaws. Background of Executive Officers and Directors Anastasios Kyriakides, Director, Chief Executive Officer, Secretary. Mr.Kyriakides has served as a member of the Company’s board of directors and as the Company’s Chief Executive Officer and Secretary since September 2008. Mr.Kyriakides received a Bachelor of Science in business from Florida International University in 1975. In 1977, he received a degree in investment banking from the American Institute of Banking. From 1979 until present, Mr.Kyriakides has consulted for numerous companies in the areas of shipping, travel, banking and electronics. Mr.Kyriakides began his career in the electronics development field when, in 1979, he founded and served as Chairman of Lexicon Corporation, producer of the LK300, the first hand held electronic language translator which translated words and phrases into 12 different languages. Lexicon was publicly traded on the NASDAQ, under the symbol LEXI, until it was ultimately acquired by Nixdorf Computers of Germany. Mr.Kyriakides was also the founder of Delcor Industries, established in 1980 in Hollywood, Florida. Delcor was an electronics manufacturing facility employing over 150 employees to assemble OEM products for various electronics companies including IBM mainframe and Gable Division. In 1983, Mr.Kyriakides founded the Mylex Corporationto develop and produce the world’s first hand-held optical scanner and VGA card for personal computers. As the President and Chairman, Mr.Kyriakides guided Mylex from its beginning as a private company to its becoming a public company traded on the NASDAQ under the stock symbol MYLX until it was acquired as a wholly owned subsidiary of IBM (NYSE: IBM). In 1983, Mr.Kyriakides was the founder and Chairman of Tower Bank NA, a full service commercial bank, with three offices, headquartered in Dade County, Florida. Mr.Kyriakides also has extensive experience in the cruise line and travel industries. His cruise ship career started with Carnival Cruise line out of the Port of Miami, and continued to a successful start up with Tropicana Cruises; one of the first gaming ships out of the Port of Miami. Mr.Kyriakides founded Regency Cruise Line in 1984, as the world’s first publicly traded company in passenger shipping, and served as its Chairman and Secretary until 1987. Mr.Kyriakides also organized the successful start-up of Seawind Cruise Line. In his three years with Seawind Cruise Line, Mr.Kyriakides served as its founder, chairman, chief executive officer and secretary. 24 From 1994 to 1996, Mr.Kyriakides served as the Chairman of Montgomery Ward Travel, a company created to provide full travel services to eight million Montgomery Ward customers and credit card holders. Immediately prior to joining the Company, Mr.Kyriakides served as Chief Executive Officer of Interlink Global Corporation from 1994 until September, 2008. Interlink Global Corporation provided telecommunications applications utilizing hardware and software that enables its domestic and worldwide users to access the internet as a transmission medium for placing telephone calls. Kenneth Hosfeld, Director, Executive Vice President. Mr.Hosfeld was appointed to serve on the Company’s board of directors in September 2008. Mr.Hosfeld has over twenty-two years of international sales, marketing, and business management experience in the telecommunications industry. Most recently, Mr.Hosfeld served as a member of the board of directors and the executive vice president for Interlink Global Corporation (OTC: ILKG), a provider of private and public telecommunication network and internet services. Prior to joining Interlink, Mr.Hosfeld co-founded NetExpress. He has also served as the Regional Director of Brazil, the Andinos, and the Caribbean for Tellabs, Inc., a global supplier to the dynamic telecommunications industry that designs, manufactures, markets and services voice, data a video transportation tools and networks. While with Tellabs, Mr.Hosfeld secured that company’s first “turn-key” contract which involved a complete, fully managed network deployment including all products and services and project financing. He also opened Tellabs’ offices in Brazil and regularly exceeded revenue targets. Prior to that, Kenneth was Vice President of Nera Latin America, a subsidiary of Nera Telecommunications (formerly ABB), a telecommunications and IT solutions provider for microwave, satellite, wireless broadband access, networking and broadcasting. Mr.Hosfeld had full production and logistic responsibility for the Latin American region, including responsibilities for opening offices throughout Latin America including such countries as Brazil, Colombia, Mexico, and Venezuela, While with the company, Mr.Hosfeld was also able to penetrate the Mexican and Chilean markets. Prior to his work with Nera Latin America, Mr.Hosfeld was responsible for similar product sales in Africa and in China. Mr.Hosfeld speaks over six languages including fluent Spanish and Portuguese. Immediately prior to joining the Company, Mr.Hosfeld served as Executive Vice President of Interlink Global Corporation from 1994 until September, 2008. Interlink Global Corporation provided telecommunications applications utilizing hardware and software that enables its domestic and worldwide users to access the internet as a transmission medium for placing telephone calls. Guillermo Rodriguez, Director, Chief Financial Officer. Mr.Rodriguez was appointed to the Company’s board of directors in September 2008. Mr.Rodriguez was a certified public accountant. He earned his Bachelor’s Degree with a major in accounting and business administration from the University of Miami in Coral Gables, Florida. Mr.Rodriguez earned his Masters of Business Administration from Nova Southeastern University in Davie, Florida. He has extensive accounting and financial reporting experience in banking, real estate brokering, property management and the telecommunications industry. Prior to joining the Company in September 2008, Mr.Rodriguez worked for Interlink Global Corporation from 2005 until September 2008 and as controller and financial officer for Land Cellular Corporation from 2003 until 2005. Prior to that, Mr.Rodriguez served as controller and financial officer for Bremer Real Estate, CSW Associates and Consolidated Bank, N.A. Mr.Rodriguez also worked as an auditor and investigator for the Federal Deposit Insurance Corporation (FDIC). Mr.Rodriguez is fluent in Spanish. Leo Manzewitsch, Director, Chief Technology Officer. Mr.Manzewitsch’ has over eighteen years of experience in the telecommunications industry. He received his Masters in Electronics Engineering from the University of Buenos Aires, Argentina in 1991 and a degree in mechanics from the Argentinean National School of Technical Education, Buenos Aires in 1981. Before joining the Company as a director and the Chief Technology Officer in September 2008, Mr.Manzewitsch’ held positions in sales support management with UT Starcom, a global leader in internet protocol television, IPTV solutions, IPTV products, VoIP, mobile internet and internet television. Mr.Hosfeld has also worked as the Business Development Manager for STRATEKGY Telecom Solutions. Mr.Manzewitsch’ has also held various positions at NEC Corporation, which provides IT network integrated solutions and semiconductor solutions, including new product engineer and manager of new product marketing. From 2000 until 2006, Mr.Manzewitsch’ served as the Marketing Manager for Tellabs International in their South American market. In 2006, Mr.Manzewitsch’ joined Interlink Global Corporation, where he served as the Chief Technology Officer until he joined the Company in September, 2008. Mr.Manzewitsch’ is fluent in Spanish. 25 Significant employees Other than the executive officers named above, the Company does not have any “significant employees.” Family relationship None. Involvement in legal proceedings No officer, director, promoter or significant employee has been involved in the last five years in any of the following: ● Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; ● Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); ● Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoying, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and ● Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Committees Our business, property and affairs are managed by or under the direction of the board of directors. Members of the board are kept informed of our business through discussion with the chief executive and financial officers and other officers, by reviewing materials provided to them and by participating at meetings of the board and its committees. We presently do not have any committees of our board of directors, however, our board of directors intends to establish various committees at some point in the near future. Employment Agreements On May 6, 2009, the Company entered into an Employment Agreement with Anastasios N. Kyriakides (the “Kyriakides Employment Agreement”) pursuant to which Mr. Kyriakides agreed to continue his service as President and Chief Executive Officer of the Company through May 5, 2012. Under the Kyriakides Employment Agreement, Mr. Kyriakides’ base salary is $150,000 per annum, subject to annual increases at the discretion of the Board of Directors. In addition, under the Kyriakides Employment Agreement, Mr. Kyriakides is (a) eligible for an annual performance based cash bonus up to a maximum annual award of $112,500 to be determined based upon profitability of the Company, (b) eligible to receive a onetime award on May 5, 2012 of shares of common stock having a maximum value of up to $168,750 to be determined based upon profitability of the Company during the 3 year period ending on May 5, 2012, (c) entitled to receive health benefits and life insurance coverage, (d) entitled to receive a monthly car allowance not to exceed $500 a month, (e) eligible to receive other stock grants and/or options to purchase shares of the Company’s common stock in amounts and upon terms as determined by the Company’s Board of Directors from time to time The Kyriakides Employment Agreement may be terminated by the Board of Directors at any time for cause, provided that Mr. Kyriakides receives notice of such termination and fails to cure the alleged breach. Upon termination by the Company without cause or resignation by Mr. Kyriakides for good reason, Mr. Kyriakides is entitled to receive his base salary, as severance, for a 12 month period. Currently, with the exception of Mr. Kyriakides Employment Agreement, all other employment with the Company is at will and may be terminated by either the employee or the Company at any time. We require each of our executive officers to execute a Confidentiality and Non-Competition Agreement. 26 Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers and persons who beneficially own more than ten percent of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of change in ownership of common stock and other equity securities of our company. Officers, directors and greater than ten percent stockholders are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. Based solely upon a review of Forms 3 and 4 and amendments thereto furnished to us under Rule 16a-3(e) during the fiscal year ended September 30, 2009, and Forms 5 and amendments thereto furnished to us with respect to the fiscal year ended September 30, 2009, we believe that during the year ended September 30, 2009, our executive officers, directors and all persons who own more than ten percent of a registered class of our equity securities have complied with all Section 16(a) filing requirements, except for the changes on holdings of beneficial owners, as set forth below: Anastasios Kyriakides, Guillermo Rodriguez, Kenneth Hosfeld and Leo Manzewitsch each filed their Form 3 4 days late.Ronald J. Rule, Jr. filed his Form 3 11 days late. Code of Ethics We have adopted a Code of Ethics for our officers, directors and employees. A copy of the Code of Ethics is attached here to as Exhibit 14.1 to this Annual Report on Form 10-K. Item 11. Executive compensation Compensation of our executive officers The following table contains compensation information for our executive officers for the fiscal years ended September30, 2010 and September30, 2009. No other officer received compensation greater than $100,000 for either fiscal year. All of the information included in this table reflects compensation earned by the individuals for services rendered to our Company and all references in the following tables to stock awards relate to awards of common stock granted by us. Summary compensation table: Common Non-equity Nonqualified Stock Option incentive plan Deferred Name and position Year Salary Bonus awards awards compensation compensation Other Total Anastasios Kyriakides, $ - $ - $ Director, Chief $ - $ Executive Officer (1) Kenneth Hosfeld, $ - $ - $ Director, Executive $ - $ Vice President (7) Guillermo Rodriguez, $ - $ - $ Director, Chief $ - $ Financial Officer (4) Leo Manzewitsch, $ - $ - $ Director, Chief $ - $ Technical Officer (10) Nicholas Kyriakides, $ - $ - $ Marketing Director(13) $ - $ 27 Mr. Kyriakides was appointed to serve as our Chief Executive Officer on September 10, 2008. All amounts reflected in this table are from the date of Mr. Kyriakides appointment to the end of fiscal years. Mr. Kyriakides annual salary is $190,000.00. The Board of Directors granted Mr. Kyriakides a stock grant of 1,900,000 shares on July 26, 2010. The stock was valued at $0.03 per share including adjustment for ownership restriction. Mr. Rodriguez was appointed to serve as Chief Financial Officer on September 30, 2008. All amounts reflected in this table are from the date of Mr. Rodriguez appointment to the end of fiscal years. Mr. Rodriguez annual salary is $85,000.00. The Board of Directors granted Mr. Rodriguez a stock grant of 400,000 shares on July 26, 2010. The stock was valued at $0.03 per share including adjustment for ownership restriction. Mr. Hosfeld was appointed to serve as our Executive Vice President on September 30, 2008. All amounts reflected in this table are from the date of Mr. Hosfeld appointment to the end of fiscal years. Mr. Hosfeld annual salary is $96,000.00. The Board of Directors granted Mr. Hosfeld a stock grant of 400,000 shares on July 26, 2010. The stock was valued at $0.03 per share including adjustment for ownership restriction. Mr. Manzewitsch was appointed to serve as our Chief Technology Officer on September 30, 2008. All amounts reflected in this table are from the date of Mr. Manzewitsch appointment to the end of fiscal years. Mr. Manzewitsch annual salary is $96,000.00. The Board of Directors granted Mr. Manzewitsch a stock grant of 400,000 shares on July 26, 2010. The stock was valued at $0.03 per share including adjustment for ownership restriction. Mr. Kyriakides was appointed to serve as Marketing Director on September 30, 2008. Mr. Kyriakides annual salary is $85,000.00. The Board of Directors granted Mr. Kyriakides a stock grant of 400,000 shares on July 26, 2010. The stock was valued at $0.03 per share including adjustment for ownership restriction. Overview The following is a discussion of our program for compensating our named executive officers and directors. Currently, we do not have a compensation committee, and as such, our board of directors is responsible for determining the compensation of our named executive officers. The primary goal of our executive compensation policy is to attract and retain the most talented and loyal executives possible. Our intent is to ensure that our executives are compensated effectively in a manner consistent with our strategy and competitive practice and to align executive compensation with the achievement of our short and long term business objectives. 28 Our board of directors considers a variety of factors in determining compensation of executives including the executive’s background, training and prior work experience. Elements of executive compensation Our compensation program for the named executive officers consists primarily of base salary. There is no bonus plan, retirement plan, long-term incentive plan or other such plans. The base salary we provide is intended to equitably compensate the named executive officers based upon their level of responsibility, complexity and implementation of our business plan. 2010 Stock Option Plan On November 15, 2009, Net Talk.com, Inc. (the “Company”) adopted the 2010 Stock Option Plan (the "Plan") which is intended to is to advance the interests of the Company’s shareholders by enhancing the Company’s ability to attract, retain and motivate persons who make (or are expected to make) important contributions to the Company by providing such persons with equity ownership opportunities and performance-based incentives and thereby better aligning the interests of such persons with those of the Company’s shareholders. All of the Company’s employees, officers, and directors, and those Company’s consultants and advisors (i) that are natural persons and (ii) who provides bona fide services to the Company not connected to a capital raising transaction or the promotion or creation of a market for the company’s securities,are eligible to be granted options or restricted stock awards under the Plan. The maximum aggregate number of shares of the Company’s common stock that may be issued under the Plan is 10,000,000 shares of the Company’s common stock. 2010 Stock option plan (Share-based payments employees): On July 26, 2010, we issued 3,709,500 shares of common stock to our employees as part of our 2010 Stock Option Plan.The shares are compensatory in nature and are fully vested.We have valued the shares at $0.03 per share consistent with fair value at the time of issuance including and adjusted for ownership restrictions. The shares were issued to officers and employees, as follows: Shares Expense Anastasios Kyriakides, CEO and President $ Kenneth Hosfeld, EVP Guillermo Rodriguez, CFO Leo Manzewitsch, CTO Sub – total (officers) all other employees Total $ Compensation of Directors None of the Company’s directors have received any cash or equity remuneration since inception. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth certain information, as of September 30, 2010 with respect to the beneficial ownership of the outstanding common stock by (i)any holder of more than five (5%)percent; (ii)each of our executive officers and directors; and (iii)our directors and executive officers as a group. Except as otherwise indicated, each of the stockholders listed below has sole voting and investment power over the shares beneficially owned. 29 Title Name of beneficiary Amount and nature of owner (2) Percent Common stock Anastasios Kyriakides % Common stock Kenneth A. Hosfeld % Common stock Guillermo Rodriguez % Common stock Leo Manzewitsch’ % Common stock Nicholas Kyriakides % Executive officers and directors, as a group (5 persons) % Common stock Vicis Capital Master Fund % Total Common stock related parties % Unless otherwise indicated, the address of each shareholder is 1rd Drive, Miami, Florida 33169. Beneficial ownership of shares is determined under Rule 13d-3(d)(1) of the Exchange Act and generally includes any shares over which a person exercises sole or shared voting or investment power and the number of shares that can be acquired within sixty (60)days upon exercise of an option or conversion of warrants and debentures. Common stock subject to these convertible securities are deemed to be outstanding for the purpose of computingthe ownership percentage of the person holding such convertible security, but are not deemed to be outstandingfor the purpose of computing the ownership percentage of any other person. Applicable percentage of ownership is based on 79,484,104 of fully diluted shares of Net Talk.com, Inc. common stock being issued and outstanding as of September 30, 2010. Includes: (a)4,010,000 shares of common stock owned by Kyriakides Investments, LLC. and(b)54,400 shares of common stock issuable upon exercise of a Series A Common Stock Purchase Warrant,which may be exercised, at the option of the holder, at an exercise price of$0.25 per share Includes: 19,995,092 shares of common stock issuable upon conversion of 12% Senior Secured ConvertibleDebenturesheld by Vicis Capital Master Fund in the aggregate principal amount of $4,998,773 and it also includes 16,800,000 shares of common stock issuable upon conversion of 12% Redeemable preferred stock. It also includes 12,00,000 shares of common stock issuable upon exercise of a Series D 1 and D 2 Common Stock Purchase Warrant, which may be exercised, at the option of the holder, at an exercise price of$0.50 per share and 12,000,000 shares of common stock issuable upon exercise of a Series D 3 Common Stock Purchase Warrant, which may be exercised, at the option of the holder, at an exercise price of$0.50 per share.The 12% Senior Secured Convertible Debentures impose a contractual limitation on the holder’s ability to convert such debenture into common stock. This limitation prevents such holder from beneficially owning more than 4.99% of Net Talk.com, Inc.’s common stock. Item 13. Certain relationships and related transactions, and director independence There were no transactions since the beginning of our last fiscal year, and there are no proposed transactions, that involve amounts in excess of $120,000 to which we were or are to become a party in which any director, executive officer, beneficial owner of more than five (5%)percent of our common stock, or members of their immediate families had, or is to have, a direct or indirect material interest. Item 14.Principal Accountant Fees and Services The Company's board of directors reviews and approves audit and permissible non-audit services performed by its independent accountants, as well as the fees charged for such services. In its review of non-audit service fees and its appointment ofMeeks International, LLC. as the Company's independent accountants, the board of directors considered whether the provision of such services is compatible with maintaining independence. All of the services provided and fees charged by Meeks International, LLC. were approved by the board of directors. 30 Audit Fees The aggregate fees billed for professional services for the audit of the annual financial statements of the Company and the reviews of the financial statements included in the Company's quarterly reports on Form 10-Q for 2010 and 2009 were $54,598 and $77,701, respectively, net of expenses. Audit-Related Fees There were no other fees billed by during the last two fiscal years for assurance and related services that were reasonably related to the performance of the audit or review of the Company's financial statements and not reported under "Audit Fees" above. Tax Fees There were no fees paid for tax or consulting services for fiscal year ended September 30, 2010 or 2009. All Other Fees There were no other fees billed during the last two fiscal years for products and services provided. 31 Part IV Item 15. Exhibits, financial statement schedules Exhibit No.Description Certification of Principal Executive Officer pursuant to 13a-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to 13a-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Principal Executive Officerpursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of the Principal Financial Officerpursuant to U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 On October, 28, we filed Form 8 K reporting the issuance of Redeemable preferred stock and release of our pledge account balance. On November 19, we filed Form 10 Q/A reporting amended manufacturing agreement previously filed. 32 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NET TALK.COM, INC. Date:December 15,2010 By: /s/ Anastasios Kyriakides Anastasios Kyriakides Chief Executive Officer (Principal Executive Officer) Date:December 15,2010 By: /s/ Guillermo Rodriguez Guillermo Rodriguez Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) POWER OF ATTORNEY Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Each person whose signature appears below hereby authorizes Anastasios Kyriakides or either of them acting in the absence of the other as his or her true and lawful attorney-in-fact and agent, with full power of substitution and re-substitution for him or her and in his or her name, place and stead, in any and all capacities to sign any and all amendments to this report, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission. Name Position Date Anastasios Kyriakides Chief Executive Officer (Principal Executive Officer) and Director December 15,2010 Guillermo Rodriguez Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) and Director December 15,2010 Kenneth Hosfeld Executive Vice President and Director December 15,2010 Leo Manzewitsch Chief Technical Officer and Director December 15,2010 33 Index to financial statements Page Report of Independent Registered Public Accountant firm Meeks International, LLC. 35 Balance sheets as of September 30, 2010 36 Statements of operations for the years ended September 30, 2010 and 2009 37 Statements of cash flows for the years ended September 30, 2010 and 2009 38 Statements of stockholders equity (deficit) for the years ended September 30, 2010 and 2000 39 Notes to financial statements 40 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of NetTalk.com, Inc. Miami, Florida We have audited the accompanying balance sheet of NetTalk.com, Inc as of September 30, 2010 and 2009 and the related statement of operations, stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NetTalk.com, Inc. as of September30, 2010 and 2009, and the results of their operations, changes in their stockholders’ deficit and their cash flows for the years ended September 30, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. Meeks International, LLC. Tampa, Florida November 30, 2010 35 Part I Item 1.Financial statements Net Talk.com, Inc. Balance Sheets September 30, September 30, Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivables, net of allowance for bad debts of $22,749 and $13,902 39 Inventory Prepaid expenses Total current assets Telecommunication equipment and other property, net Intangible assets, net Deferred financing costs and other assets Total assets $ $ Liabilities, redeemable preferred stock and stockholders' deficit: Accounts payable $ $ Due to officer - Accrued dividends Accrued expenses Deferred revenue - Current portion of senior secured convertible debentures Current portion of derivative liabilities Total current liabilities Senior secured convertible debentures - Derivative liabilities - Total liabilities Redeemable preferred stock $.001 par value, 10,000,000 shares authorized, 300 issued and outstanding - Stockholders' deficit: Common stock, $.001 par value, 300,000,000 shares authorized, 13,429,300 issued and outstanding, as of September 30, 2010. Preferred stock to be issued at future date(s) - Additional paid in surplus Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, redeemable preferred stock and stockholders' deficit $ $ The accompanying notes are an integral part of the financial statements 36 Net Talk.com, Inc. Statements of Operations Year Ended September 30, Revenues $ $ Cost of sales Gross margin ) ) Advertising Compensation and benefits Professional fees Depreciation and amortization Research and development General and administrative expenses Total operating expenses Loss from operations ) ) Other income (expenses): Interest expense ) ) Derivative income Debt extinguished ) - Interest income ) ) Net (loss) ) ) Reconciliation of net (loss) to (loss) applicable to common stockholders: Preferred stock dividends in arrears ) - Accretion of preferred stock - - (Loss) applicable to common stockholders $ ) $ ) Loss per common shares: Basic and diluted earnings per common share $ ) $ ) Weighted average shares: Basic and diluted The accompanying notes are an integral part of the financial statements 37 Net Talk.com, Inc. Statements of Cash Flows Year Ended September 30, Cash flow from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash (used) in operations: Depreciation Amortization Amortization of finance costs Amortization of debt discount Bad debt expense - Warrant liability - Derivative fair value adjustments ) ) Issuance of common stock for services Day one derivative losses - Extinguishment - Changes in assets and liabilities: Accounts receivables ) Prepaid expenses and other assets ) ) Inventories ) ) Deferred revenues Accounts payables Accrued expenses Net cash (used) in operating activities ) ) Cash flow used in investing activities: Restricted cash ) ) Acquisition of fixed assets ) ) Patent costs - ) Decrease in deposits ) Net cash (used) in investing activities ) ) Cash flow provided from financing activities: Issuance of Senior Debenture - Issuance of preferred stock and warrants - Payment on loans from officers ) - Loans from officers - Net cash provided from financing activities Net increase in cash Cash and equivalents, beginning Cash and equivalents, ending $ $ Supplemtal disclosures: Non - cash changes: Cash paid for interest $
